Dismissed and Memorandum Opinion filed April 23, 2020




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00141-CR

                   EUGENE SHANNON ABNER, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 610227

                          MEMORANDUM OPINION

      On October 22, 1992, appellant was convicted of the offense of aggravated
sexual assault. Appellant’s notice of appeal was not filed until January 28, 2020.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed unless the defendant filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal. Under those circumstances it can take no action other than to
dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2